504 So.2d 431 (1987)
Adonia PIERRE, Appellant,
v.
ORIENTE SUGAR CANE PLANTING, INC., and Unemployment Appeals Commission, Appellees.
No. 85-2101.
District Court of Appeal of Florida, Fourth District.
February 25, 1987.
Rehearing Denied April 16, 1987.
*432 James Albert Boon, Florida Rural Legal Services, Inc., Belle Glade, for appellant.
Norman A. Blessing and Judy L. Harrelson, Unemployment Appeals Com'n, Tallahassee, for appellee-Com'n.
PER CURIAM.
Appellant Pierre contests an order of the Unemployment Appeals Commission determining that he was required to repay $436 to the State of Florida. It appears from the record that appellant did not timely receive the initial notice of this determination pursuant to a misunderstanding as to the requirement that he notify the claims office of his change of address. He was therefore determined to be untimely in his attempt to perfect an appeal of this decision.
We believe under the circumstances of this case that appellant was denied due process of law in being unable to have his appeal determined on the merits, and accordingly we would reverse and remand for further proceedings. Miami Dolphins, Ltd. v. Florida Department of Commerce, 252 So.2d 396 (Fla.3d DCA 1971); Polatnick v. Florida Department of Commerce, 349 So.2d 203 (Fla.3d DCA 1977).
GUNTHER and STONE, JJ., and POLEN, MARK E., Associate Judge, concur.